Citation Nr: 1036615	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, denied the Veteran's claim.

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript is of record.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the 
Veteran has limited his claim to the issue of entitlement to 
service connection for PTSD.  The Veteran has specifically noted 
that he is not requesting entitlement to service connection for 
all psychiatric symptomatology.  Therefore, because the Veteran 
has clearly limited his current claim to only service connection 
for PTSD, and not for any other diagnosed psychiatric disorder, 
the Board's jurisdiction is limited.  38 U.S.C.A. § 7105 (West 
2002).  If the Veteran wishes to file a claim of entitlement to 
service connection for a psychiatric disorder other than 
posttraumatic stress disorder, he must file such a claim with the 
RO.


FINDING OF FACT

The Veteran does not currently have PTSD due to an independently 
verifiable in-service stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in correspondence dated in June 2004 of 
the information and evidence needed to substantiate and complete 
his claim.  In March 2008, VA informed the Veteran of how 
disability evaluations and effective dates are assigned, and the 
claim was readjudicated in a February 2009 supplemental statement 
of the case.  Hence, any prejudice caused by the timing of the 
notice provided was harmless.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect). 

As the Veteran's claim is one for PTSD based on personal assault, 
VA must first advise the claimant that evidence from sources 
other than the appellant's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  See 38 C.F.R. § 3.304(f)(3).  The Veteran was provided 
with this information in correspondence dated in December 2004.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records and Social Security 
Administration records.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in response to his claim of entitlement to service 
connection for PTSD.  The Board has determined, however, that VA 
has no obligation to provide examinations for that claim.  Under 
the VCAA, when the record does not contain sufficient medical 
evidence to make a decision on the claim, VA is obliged to 
provide an examination when: (1) the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability; and (2) the record indicates 
that the disability or signs and symptoms of a current disability 
may be associated with active service.  38 U.S.C.A. § 5103A(d).  
The Veteran does not meet these elements.  In this regard, the 
Board notes that the Veteran's medical records do not indicate 
any competent, credible and corroborable evidence that PTSD may 
be associated with his active service.  Thus, a VA examination is 
not in order.  Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, exists.  
Hence, the case is ready for adjudication.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that a Veteran have 
personally participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999).

If VA determines that a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002 & Supp. 2009);          38 C.F.R. 
3.304(f)(1) (2009). 

Under the legal authority in effect at the time of the Veteran's 
claim, if the alleged stressor was not combat related, then the 
Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).

Significantly, on July 13, 2010, VA published a final rule that 
amended its adjudication regulation governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the occurrence of the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the 
effective and applicability dates from July 12, 2010 to July 13, 
2010).  The revisions apply to, among others, claims appealed 
before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish the occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
38 C.F.R. § 3.304(f) previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to establish 
the occurrence of the claimed in-service stressor.  VA later 
amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the 
statements of Veterans who are former prisoners-of-war, as well 
as those with an in-service diagnosis of posttraumatic stress 
disorder, as sufficient to establish occurrence of an in-service 
stressor if such statements are consistent with the places, 
types, and circumstances of service.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The new regulatory provision 
requires that a VA psychiatrist or psychologist, or VA contract 
equivalent, must confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD; that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; and that the Veteran's symptoms are related to 
the claimed stressor.  Significantly, the amendment, in pertinent 
part, has no impact on posttraumatic stress disorder claims that 
arise out of stressors claimed due to a personal assault.

In this case, the Veteran has not alleged, and the evidence does 
not suggest, that he engaged in combat with the enemy or that his 
alleged stressor was combat related.  The Veteran alleges that he 
was subject to personal assault during active duty service.  As 
such, the changes in regulations do not apply to the Veteran.

The present case falls within the category of situations, to 
include allegations of sexual assault, in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the Veteran alleges.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), 
Part III, of VA's Adjudication Procedure Manual, M21-1, personal 
assault is an event of human design that threatens or inflicts 
harm.  Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking.  Id.  Service records 
may not contain evidence of personal assault, and alternative 
sources, including testimonial statements from confidants such as 
family members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised on 
personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  
The Manual also notes that since personal assault, to include 
sexual assault, can be an extremely personal and sensitive issue, 
many incidents of personal assault are not officially reported, 
making it difficult to obtain direct evidence, and requiring that 
the alternative evidence be sought.  Id.

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2009).

[Parenthetically, the Board notes that the provisions of 38 
C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication 
Procedural Manual, M21-1, Part III, 5.14(d) regarding 
substantiating personal assault claims. The M21-1 Part III, 
5.14(d) lists the same alternative sources of evidence as are 
listed at 38 C.F.R. § 3.304(f)(3).]

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
records, Social Security Administration records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claim file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The evidence of record reflects that the Veteran has been 
diagnosed with PTSD.  See, e.g., March 2004 VA Medical Center 
treatment record.  The Veteran has asserted that during service, 
he was sexually assaulted by other Marines.  He alleges that he 
has been suffering from PTSD since the incident.  See March 2005 
statement by the Veteran's attorney (noting that the appellant 
had been suffering from PTSD for over 20 years). 

Service treatment records are silent for any incident of sexual 
trauma.  The Veteran insisted that he was treated for psychiatric 
problems during service, but a request for psychiatric treatment 
records resulted in no records of psychiatric treatment.  In 
January 1980, the Veteran was hospitalized for impacted wisdom 
teeth.  The dentist also noted a disposition diagnosis of 
schizoid personality disorder.  All treatment records pertaining 
to his hospitalization are silent for any further mention of a 
psychiatric disorder or psychiatric treatment.  The Veteran was 
returned to full duty three days later.  The Veteran served the 
full length of his enlistment and was honorably discharged.  He 
was awarded a Meritorious Mast during his service.

The Veteran filed his current claim for service connection in May 
2004.  Before filing his claim for service connection, the 
Veteran was seen on various occasions for symptomatology 
associated with an attention deficit disorder and anxiety.  The 
Veteran attributed his anxiety to financial problems and legal 
issues stemming from his inability to pay child support.

In February and March 2004, the Veteran was seen by VA mental 
health services.  He described receiving a legal notice that he 
must go to jail for six months for non-payment of child support.  
The Veteran was very upset and distressed by the notice.  At his 
next appointment, the Veteran indicated that he would like to 
discuss something with his psychiatrist at the next appointment 
that happened to him in the military, "which he recently 
remembered after talking with another vet[eran]."  At the 
following appointment, the Veteran stated that he had been 
sexually assaulted in the military.  He reported daily, intrusive 
thoughts, occasional nightmares, insomnia, and a desire to 
socially isolate.  He also endorsed hypervigilance and episodes 
with probable dissociation which interfered significantly with 
his ability to focus and maintain a job.  The Veteran was 
diagnosed with PTSD, major depressive episode with anxious 
features, and Attention Deficit Disorder, by history.

In May 2004, the Veteran specifically denied experiencing 
military sexual trauma.  Later that month, the Veteran called the 
VA Medical Center and was very angry and verbally abusive on the 
phone.  He was upset about previous documentation of trauma in 
the military, and he again denied a history of in-service sexual 
trauma.

In October 2004, VA initiated a fraud investigation into the 
Veteran.  Allegations against the Veteran indicated that he had 
gained employment under an alias, used a false driver's license 
and a fraudulent Social Security number.  He was additionally 
investigated by American Express for credit fraud related to a 
false Social Security number.  Criminal charges were subsequently 
filed by a local police department.  The Veteran also applied for 
welfare (food stamp) benefits in his city.  The benefit was 
granted based on the Veteran's own statements that he was 
homeless and could not support himself.  Once a social services 
officer investigated the situation, she discovered that the 
Veteran was lying.  His benefits were thereafter revoked and 
further investigation was performed.  Finally, the Veteran 
applied for a pilot's license in May 2001 and May 2003, where he 
denied a history of mental disorders of any sort, to include 
depression and anxiety.

In May 2007 and July 2008, a VA health scientist submitted 
letters on the Veteran's behalf.  The health scientist reported 
treating the Veteran since 2004 for military sexual trauma.  She 
explained that the Veteran had been consistent in the details 
about the assault, and she believed that the trauma had occurred 
based on her knowledge as a therapist who treated military sexual 
trauma in men.  She noted that the pattern of symptoms that the 
Veteran exhibited were consistent with a person who was a victim 
of sexual assault.  The symptoms included isolation, guilt, 
feelings of shame, irritability, anger, multiple job history, 
difficulty in keeping relationships, distrust of others, hyper-
vigilance, anxiety, sleep problems, intrusive thoughts and 
images, lack of concentration, and co-morbid depression.  

The health scientist noted that the Veteran failed to complete 
his duties satisfactorily in service, and as a result, received a 
general discharge.  The health scientist stated that a general 
discharge itself was evidence that the Veteran did not perform up 
to standard in service, which indicated a behavioral shift after 
his alleged sexual assault.  She also explained that she believed 
the diagnosis of schizoid personality disorder was compatible and 
indicative of behaviors and symptoms now reflected in a diagnosis 
of posttraumatic stress disorder.  Thus, she opined that the 
Veteran was misdiagnosed in the military as having schizoid 
personality disorder, and he really was suffering from 
posttraumatic stress disorder in service.

The health scientist stated that the Veteran had nothing to gain 
by coming forth with this claim; therefore, she implied that he 
should be considered truthful.  She believed the Veteran's case 
was genuine, and he deserved compensation.

The health scientist also indicated that she had no doubt that 
the Veteran's current diagnosis of posttraumatic stress disorder 
was due to his military sexual assault in service.  She noted 
that under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), 
no accurate diagnosis of schizoid personality disorder could be 
currently made for the Veteran.  Instead, she reiterated her 
belief that the Veteran was inaccurately diagnosed during active 
duty.

In May 2009, the Federal Aviation Administration initiated an 
investigation into the Veteran, noting that he failed to disclose 
information of any psychiatric diagnosis on his October 2008 
Application for Airman Medical Certificate, which was material to 
the medical certification process.  A false Social Security 
number was also listed for the Veteran.  In July 2009, the 
Inspector General of the Department of Transportation contacted 
VA about the fraudulent statement on the Veteran's application 
and requested information pertaining to any claims for mental 
disorders.

After carefully considering all the evidence of record, with 
special attention to the Veteran's statements and the VA health 
scientist's opinions, the Board finds that the appellant's 
account of being a victim of an in-service sexual assault is 
simply not credible.  The various allegations of fraud, the 
Veteran's untruthful statements about his purported posttraumatic 
stress disorder symptoms, his continuous denial of mental 
problems on Federal forms, and his mischaracterization of his 
discharge all severely damage his credibility.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board finds that the Veteran's credibility is substantially 
undermined by the fact that he did not claim to have been 
sexually assaulted or be suffering from PTSD symptomatology until 
after he was facing possible jail time for nonpayment of child 
support.  Until that time, the Veteran only reported symptoms of 
an attention deficit disorder and anxiety.  There were no reports 
of characteristic PSTD symptomatology, such as nightmares, 
hypervigilance, social isolation, or intrusive thoughts.  Rather, 
the Veteran's anxiety was related to his legal troubles.  Even 
after the Veteran first reported being the victim sexual assault, 
he subsequently denied being the victim of military sexual 
assault on two occasions approximately one month later.  This 
inconsistency further damages his credibility.

The Board assigns de minimus probative weight to the health 
scientist's determination that the Veteran suffered from PTSD 
based on his sexual assault.  Any medical opinion based upon an 
incredible history reported by the Veteran cannot be given any 
probative weight.  Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) ("reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of the 
veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating 
that the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant that 
have been rejected by the Board); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (noting that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described).  The Veteran reported 
to the treating health scientist that after his sexual assault he 
failed to discharge his duties satisfactorily, and he was given a 
general discharge for his change in behavior.  This is completely 
untrue.  Indeed, the Veteran's personnel records reflect that he 
was discharged honorably after serving the full enlistment 
period.

The numerous allegations of fraud against the Veteran, to include 
continuous denials on Federal forms that he was not suffering 
from a mental disorder of any sort, weigh heavily against his 
credibility.  The Veteran has a character of submitting 
untruthful statements for monetary gain, to include in 
furtherance of Social Security, credit, and welfare fraud.

To grant service connection for posttraumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressor occurred; and, a link established by medical 
evidence, between current symptoms and an in-service stressor.  
Although the medical evidence of record reflects a current 
diagnosis of posttraumatic stress disorder, as well May 2007 and 
July 2008 VA medical statements attributing posttraumatic stress 
disorder to his in-service sexual assault, the current diagnosis 
is based on the incredible stressor event claimed by the Veteran.  
The fact that the health scientist partially relied on the 
Veteran's claim that he received a general discharge due to 
behavioral change, as well as his claims of continuous PTSD 
symptomatology since the incident (claimed as a misdiagnosis of 
schizoid personality disorder) reflect that the health scientist 
failed to fully review all the evidence, and based her opinion on 
evidence of record that is clearly lacking credibility.

The health scientist opined that the Veteran was hiding his 
feelings of his sexual assault because of the negative stigma 
toward sexual assault victims.  The VA treatment records reflect 
otherwise.  A review of the claims file reveals that the Veteran 
did not report sexual assault or any type of relevant PTSD 
symptomatology until after he was threatened with jail time for 
failing to properly pay child support.  Further, the Veteran told 
a VA psychiatrist in March 2004 that he "just happened" to 
"recently remember" an incident that happened to him in the 
military.  Despite this, the Veteran's attorney argued to the 
Social Security Administration in March 2005 that the appellant 
had a history of PTSD symptomatology for over 20 years.  The 
treatment records reflect, however, that the Veteran has not 
suffered from daily intrusive thoughts or nightmares since the 
incident, as he reported, and he did not seem to even remember 
the incident until he happened to be talking to another veteran 
in 2004.  Thus, the record contains internally conflicting 
statements about the history of the Veteran's PTSD 
symptomatology.  

The Board assigns greater probative value to the medical history 
provided prior to the time when the Veteran was facing jail time 
for being in arrears with child support payments because it was 
given for the purpose of treatment in the absence of a pecuniary 
interest.  See Caluza, 7 Vet. App. 498.  Simply put, the health 
scientist, however, relied on statements which lack credibility.

The health scientist also assessed the Veteran's credibility by 
determining that he had nothing to gain by coming forth with his 
claim.  In truth, the Veteran has a great deal of monetary 
compensation to gain with this claim.  He has a history of 
fraudulent applications for monetary gain.  Therefore, the Board 
affords de minimus probative weight to the health scientist's 
opinions, as they were not based on the facts of record, and 
instead based upon the Veteran's own incredible and untrue 
statements.

As such, because the diagnosis rests on a stressor which cannot 
be verified, it fails to satisfy the criteria noted above for a 
valid PTSD diagnosis for VA purposes.  See 38 C.F.R. § 3.304(f).  
The determination regarding credibility of the appellant is 
within the Board's purview, not that of the examiner.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is 
determined by the fact finder).

The Board has considered the Veteran's assertions that his 
claimed PTSD is attributable to service, however, as a lay person 
without the appropriate medical training and expertise, he simply 
is not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds the Veteran's purported in-service stressor has 
not been verified.  Hence, there is no verified stressor present 
upon which a valid diagnosis of PTSD may be based.  As such, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for PTSD.

The appeal is denied.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


